Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Original claim 1, drawn to a device with pixel regions disposed in a matrix of vertical and horizontal lines, classified in G09G 3/3225.
II. Current claims 1-20, drawn to a device with display areas and a conversion area, classified in G09G 3/3275.
The inventions are independent or distinct, each from the other because:
Inventions I and II are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination II has separate utility such as in a shape that is not a perfect matrix of vertical and horizontal lines.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
Evidence of burden demonstrated by different classification areas.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Election/Restrictions
Newly submitted claims 1-20 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the two sets of claims are directed to different devices with different regions and arrangements.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-20 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
The amendment filed on 10/15/21 canceling all claims drawn to the elected invention and presenting only claims drawn to a non-elected invention is non-responsive (MPEP § 821.03) and has not been entered. The remaining claims are not readable on the elected invention because they do not claim the same areas or regions arranged in the same manner as the original claim set.
TWO (2) MONTHS from the mailing date of this notice within which to supply the omission or correction in order to avoid abandonment. This application has been granted special status under the accelerated examination program. Extensions of time under 37 CFR 1.136(a) are available. However, filing a petition for extension of time will result in the application being taken out of the accelerated examination program. In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
The objective of the accelerated examination program is to complete the examination of an application within twelve months from the filing date of the application. To meet that objective, any reply must be filed electronically via EFS-Web so that the papers will be expeditiously processed and considered. If the reply is not filed electronically via EFS-Web, the final disposition of the application may occur later than twelve months from the filing of the application.
Response to Arguments
Applicant's arguments filed 12/27/21 have been fully considered but they are not persuasive. 
Applicant contends that the restriction requirement is improper as the examiner has not shown that each group is mutually exclusive of each other. The examiner disagrees. This is not the correct measure of burden that the examiner must show. To be a proper restriction, both two-way distinctness and reasons for insisting on restriction are necessary. To prove distinctness, the examiner must show (A) the combination 
Applicant contends that there is no burden to the examiner as both groups recite the allowable subject matter of the parent application. The examiner disagrees. While Group I does recite the same limitations as the allowed parent application, the claim was repeated verbatim and was rejected under double patenting. The claims of Group II are distinct and require search and consideration. The claims of the parent application were considered in its entirety and the claims of Group II must also be fully considered. If the applicant believes that the claims of Group II are also mere repetitions of the parent application, such that the consideration of the parent application is sufficient to make a determination of allowability with no additional search and consideration, then another double patenting rejection will be necessary when those claims are properly 
The restriction is only proper when there would be a serious burden if restriction were not required, as evidenced by separate classification, status, or field of search. 
For the instant application:
(i)	Separate classification: Group I is classified in G09G 3/3225 (…using an active matrix) and Group II is classified in G09G 3/3275 (Details of drivers for data electrodes); and
(ii)	Field of search: the search for specifics of a group will not be required to search for the specifics of the other group and vice-versa. Group I requires a search for pixel regions disposed in a matrix of vertical and horizontal lines and Group II requires a search for display areas and a conversion area. The specifics of pixel regions disposed in a matrix of vertical and horizontal lines does not require the search for specifics of display areas and a conversion area and vice-versa. The same search will not be used for both groups due to the differences in functionality of each.
Thus, the restriction is proper and made final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARUL H GUPTA whose telephone number is (571)272-5260. The examiner can normally be reached Monday through Friday, from 10 AM to 7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PARUL H GUPTA/Primary Examiner, Art Unit 2627